Citation Nr: 1223792	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  11-09 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating for right shoulder arthritis, impingement syndrome, and separation, with deformity, currently evaluated as 20 percent disabling. 

2. Entitlement to an increased rating for healed fracture, right wrist, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board or BVA) from an October 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to a rating in excess of 20 percent for arthritis and impingement syndrome and right shoulder separation, with deformity; and denied entitlement to a rating in excess of 10 percent for a healed fracture, right wrist.  

The Board notes that by November 2010 rating decision, the RO denied service connection for a left wrist condition (claimed as ganglion cyst).  The Veteran filed a timely notice of disagreement, and in June 2011 an SOC (statement of the case) was issued.  A review of the record does not show that the Veteran filed a substantive appeal (VA Form 9) to perfect the appeal regarding the claim for service connection for a left wrist condition; thus, that issue is not before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his substantive appeal (VA Form 9), received in April 2011, the Veteran indicated he wanted a BVA hearing in Washington, DC.  The record reflects that such a hearing was scheduled for June 2012, but the Veteran indicated he could not attend that hearing.  He reported that due to the disabilities of his wife, it was impossible for him to attend the hearing in Washington, DC, but requested that he be scheduled for a videoconference hearing at the RO instead.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO, before a Veterans Law Judge, as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

